DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/21 is being considered by the examiner.

This application is in condition for allowance except for the following formal matters: 
Claims 1, 3, 5 and 7 are objected to because of the following informalities:  
Re claim 1, in line 6, replace “two sides under the upper cover” with “the two sides of the shielding shell under the upper cover” since the two sides are already disclosed in line 5. 
Re claim 1, in line 18, replace “a signal conditioning and transmission unit” with “the signal conditioning and transmission unit”.
Re claim 1, in line 34, replace “a shell” with “the shielding shell”
Re claim 1, in line 36, replace “the two sides” with “the two sides of the shielding shell”
Re claim 1, in line 40, replace “a shielding sleeve” with “the shielding sleeve”
Re claim 3, in line 11, replace “usually provides” with “provides” for purposes of clarity in the claim. 
Re claim 3, in line 12, replace “detected data also needs to be transmitted” with “detected data is transmitted”
Re claim 5 in line 2, replace “shielding bodies” with “the shielding bodies”
Re claim 7 in line 4, replace “the signal” with “a signal” since this appears to be the first instance of the term “signal” in the claim (claims 1 and 7).
Re claim 7 in line 6, replace “internal important signals conditioning” with “the signal conditioning” since the signal conditioning unit is already disclosed in claim 1.
 Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art appears to be as follows:
Miller et al., US 10,440, 472 discloses a corona detection device having various inputs such as audio, optical and magnetic to the device. 
Joseph et al., US 20170045571 discloses a power line corona status indicator having a plurality of sensors providing outputs identifying a defect of the power line.

However, regarding claim 1, prior art does not disclose or suggest: “an air inlet passage and an air outlet passage; the air inlet passage and the air outlet passage run through a shielding sleeve, and are distributed on two sides of the shielding sleeve and tangential to the shielding sleeve… the humidity sensing module is fixed on a bottom of an upper cover of the shielding shell, is tightly attached to the upper cover and is fixed with a screw; the air inlet passage penetrates into the shell through a shielding sleeve and is connected with the humidity sensing 
Claims 2-7 are dependent on claim 1 and are therefore also allowable due to its dependency.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FEBA POTHEN/Examiner, Art Unit 2868    

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
9/29/2021